Citation Nr: 1009489	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for endometriosis with residuals of a right salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Coast Guard 
from October 1980 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  The Veteran testified 
before the undersigned Veterans Law Judge in July 2006; a 
transcript of that hearing is associated with the claims 
folder.

In April 2007, the Board denied entitlement to a disability 
rating in excess of 30 percent for endometriosis, status 
post-right salpingectomy.  The Veteran subsequently appealed 
to the Court of Appeals for Veterans Claims (Court).  In a 
June 2008 Joint Motion for Remand, which was granted by Order 
of the Court in June 2008, the parties (the Secretary of VA 
and the Veteran) determined that a remand was warranted.

Thereafter, this appeal was remanded by the Board in August 
2008 for further evidentiary and procedural development.  The 
Board finds that there was substantial compliance with its 
remand directives, however, for reasons discussed further 
below, a remand is still required.

The issue of entitlement to service connection for anxiety, 
or other acquired psychiatric disorder, as secondary to 
service-connected endometriosis has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently receipt of a 30 percent rating for 
endometriosis with residuals of a right salpingectomy 
pursuant to 38 C.F.R. § 4.116a, Diagnostic Code 7629 (2009).  
Under this diagnostic code, a 30 percent evaluation is 
warranted when there is pelvic pain or heavy or irregular 
bleeding not controlled by treatment.  A maximum schedular 
evaluation of 50 percent is warranted when there are lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  Id.

The Veteran has presented competent lay evidence that she has 
experienced incontinence symptoms since her in-service 
salpingectomy.  See VA Examination Report dated in December 
2009.  The Board notes that such symptomatology is more 
consistent with a 50 percent rating.  Alternatively, if such 
symptoms are found to be of sufficient severity as to be 
separately ratable pursuant to criteria applicable for a 
voiding dysfunction, see 38 C.F.R. § 4.115a (2009), then the 
Veteran may be entitled to a higher combined evaluation for 
her service-connected disability.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2009).

As a lay person, the Veteran is competent to provide evidence 
that she experiences symptoms of urinary incontinence.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a 
lay person is competent to report information of which she 
has personal knowledge, i.e., information that she can gather 
through her senses).  However, the Board is of the opinion 
that a determination as to whether her urinary incontinence 
is associated with her service-connected disability requires 
medical knowledge and expertise which neither the Veteran nor 
the Board possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).

In the present case, the December 2009 examining VA 
gynecologist opined that the Veteran's symptoms of urinary 
incontinence have "nothing to do with endometriosis."  In 
this regard, the examiner indicated that endometriosis, 
including endometriosis characterized by lesions on the 
bladder, does not cause urinary incontinence.  

The Board notes that the December 2009 VA examiner did not 
consider whether the Veteran's symptoms of urinary 
incontinence are related to her service-connected residuals 
of an in-service ectopic pregnancy and subsequent surgery 
(right salpingectomy).  Yet, such issue is clearly raised by 
the Veteran's lay statement that her symptoms of incontinence 
began following such surgery.  Therefore, seeing as there 
remains an issue which requires additional medical evidence, 
the Board is of the opinion that a remand is necessary.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA urology 
examination for the purpose of 
ascertaining an opinion as to the nature 
and etiology of her current symptoms of 
urinary incontinence.  The claims file and 
a copy of this REMAND must be available to 
the examiner for review and the 
examination report should reflect that a 
review of the claims file was completed in 
conjunction with the examination.  After 
reviewing the record, including service 
treatment records related to her April 
1987 surgery for ectopic pregnancy, 
examining the Veteran, and performing any 
medically indicated testing, the VA 
examiner should:

    (a) Provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current urinary incontinence is 
related to the Veteran's active service or 
is proximately due to or been chronically 
worsened by her service-connected 
residuals of an in-service ectopic 
pregnancy and subsequent surgery (right 
salpingectomy).  
    
    (b) If the examiner determines that it 
is at least as likely as not (50 percent 
probability or greater) that her urinary 
incontinence is associated with her April 
1987 surgery, then the examiner should 
describe the nature of the Veteran's 
urinary incontinence, including whether 
she requires the wearing of absorbent 
materials and if so, the frequency with 
which such materials are changed daily.  
    
A complete rationale should be provided 
for all opinions.  

2.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



